Citation Nr: 1752967	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  13-27 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a low back disability and, if so, whether service connection is warranted, to include as secondary to the residuals of a shell fragment wound to the neck.

2.  Entitlement to service connection for left leg neuropathy, to include as secondary to a low back disability.

3.  Entitlement to service connection for a bilateral hand disability other than upper extremity neuropathy, to include as secondary to a cervical spine disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Marine Corps from April 1962 to October 1966 and from March 1967 to November 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran appeared and testified at a hearing before a Veterans Law Judge (VLJ) in March 2014.  A transcript of the hearing has been associated with the Veteran's claims file.  In September 2017, the Veteran was informed that the VLJ who presided over his hearing was no longer employed by the Board and he was given the opportunity to request a new hearing before a different VLJ.  In written correspondence received later that month, the Veteran elected not to appear at an additional Board hearing.

The Board previously considered these matters in April 2015.  At that time, the Board remanded the matters currently on appeal, granted service connection for a shell fragment wound to the neck, and remanded the issue of entitlement to service connection for a cervical spine condition.  In a March 2016 rating decision, the Veteran was granted service connection for a cervical spine disability.  As this represents a full grant of benefits sought on appeal with respect to that issue, it is not currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it must remand this matter in order to attempt to obtain potentially relevant private treatment records and to obtain a medical opinion regarding the Veteran's bilateral hand disability.

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).  As part of its duties to assist, VA must make reasonable efforts to obtain relevant private records that a claimant adequately identifies.  38 U.S.C. § 5103A(b)(1).  When VA is informed of any potentially relevant private treatment records, VA must seek to obtain the records prior to deciding the case or explain its failure to do so.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Here, the Veteran's representative contended in the August 2017 appellate brief that VA had not satisfied its duty to assist the Veteran in the development of his claim by failing to obtain private treatment records from the Veteran's treating chiropractor.  Reportedly, the chiropractor treated the Veteran for the disabilities currently on appeal for greater than 20 years.  The representative argues that these private records are relevant insofar as they would illuminate the nature, course, progression, and onset of the Veteran's low back and left leg disabilities.  

Notwithstanding these arguments, the Board notes that the record does contain one request made by VA in May 2010 to the Veteran's treating chiropractor for relevant treatment records.  The record also contains what appears to be a response to this correspondence from May 2010 that includes several treatment notes from this chiropractor, including in July 1992 and May 1993.  However, this record also includes a treatment log indicating that this chiropractor regularly examined and treated the Veteran for his orthopedic disabilities in the years that followed, but it does not contain any of the examination summaries or treatment reports underlying these numerous clinical visits.  Rather, the log contains a bare recitation of the dates the Veteran was treated with a few phrases that describe the purpose of the visit.  As the representative argued, these underlying clinical records are potentially relevant to the Veteran's claim and VA must make reasonable efforts to obtain and consider them in connection with the Veteran's claim for benefits.  

With respect to the Veteran's claim of service connection for a bilateral disability of the hand, the Veteran was afforded a medical examination in March 2011.  At that time, the examiner was asked to provide an opinion regarding the likelihood that the Veteran's bilateral hand condition was etiologically related to his low back disability.  However, the opinion provided by this examiner appears to relate solely to the neurological abnormalities that have manifested in the Veteran's hands.  The Board notes that the Veteran initially sought service connection for arthritis in his hand rather than any neurological manifestation and the March 2011 examination report does not address whether and to what extent the Veteran's arthritis of the hands or any other disability of the hands is etiologically related to the Veteran's service or any service-connected disability.  

Since the March 2011 medical examination, the Veteran has been service connected for neuropathy of the bilateral upper extremities.  However, the record indicates that the Veteran also has degenerative arthritis in each of his hands, as documented in March 2011 x-ray images, and the issue of service connection for a bilateral hand disability other than the Veteran's upper extremity neuropathy is properly before the Board.  As the record also contains an October 2009 statement by the Veteran's treating clinician that the Veteran's in-service combat injury may be the "precipitating incident" in his continuing back and extremity symptoms, the Board finds that VA must provide the Veteran a medical examination and obtain a medical opinion regarding the onset and relationship between any current non-neurological disability of the Veteran's hands and his active duty service and/or service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Thereafter, contact the Veteran and ask him to identify and provide authorization for release of any private treatment records relating to the disabilities currently on appeal, to include his treating chiropractor.  After securing authorization for release of these records, make reasonable attempts to obtain and associate with the claims file any outstanding private treatment records relating to the Veteran's low back disability, left leg neurological disability, or bilateral hand disability.

3.  After obtaining outstanding VA and private treatment records, obtain a medical opinion from an appropriate medical professional regarding the Veteran's low back disability.  The entire claims file should be made available to the medical professional who should indicate in his/her report review of the same.  The clinician is asked to provide an opinion and a complete rationale regarding the following questions:

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's low back disability arose in or is otherwise etiologically related to his active duty service?

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's low back disability is proximately due to his service connected cervical spine disability?

c)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's low back disability has been aggravated by (worsened beyond the natural progression of the disease) the Veteran's service connected cervical spine disability?

4.  Contemporaneously with item three, schedule the Veteran for a medical examination with an appropriate medical professional to determine the nature and etiology of any current bilateral hand disability other than his service-connected upper extremity neuropathy.  The entire claims file should be made available to the medical professional who should indicate in his/her report review of the same.  All tests and studies deemed necessary should be conducted.  The examiner is asked to provide an opinion and complete rationale on the following items:

a)  Please identify any current disability of the Veteran's hands other than his upper extremity neuropathy.

b)  For each disability of the hand identified, the examiner is asked to provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that the disability arose in or is otherwise etiologically related to active duty service, to include the Veteran's combat injury.

c)  For each disability of the hand identified, the examiner is asked to provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that the disability is proximately due to any service-connected disability, to include the residuals of the Veteran's combat injury or his service connected cervical spine disability.

d)  For each disability of the hand identified, the examiner is asked to provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that the disability has been aggravated by (worsened beyond the natural progression of the disease) any service-connected disability, to include the residuals of the Veteran's combat injury or his service connected cervical spine disability.

5)  After ensuring compliance with the above directives, complete any other development deemed necessary.

6.  Finally, readjudicate the Veteran's claims.  If any claim is not granted to the Veteran's satisfaction, provide him and his representative a Supplemental Statement of the Case and an appropriate amount of time to respond before returning the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




